       Case 1:21-cv-00176-RA-BCM Document 25 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                9/13/21
VICTORIA SAWYER, et al.
              Plaintiffs,                          21-CV-176 (RA) (BCM)
       -against-                                   ORDER
SIRIUS XM RADIO INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed at today's telephonic status conference, the Court will conduct a

follow-up status conference on December 1, 2021, at 10:00 a.m., in-person, in Courtroom 20A

of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY

10007. 1 No later than November 24, 2021, the parties shall submit a joint letter, updating the

Court on the progress of discovery and advising whether the parties believe a judicially-

supervised settlement conference would be productive.

Dated: New York, New York
       September 13, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




1
 The parties may file a letter-motion requesting that the conference be converted to a telephonic
proceeding if public health conditions worsen or if there are no discovery disputes.
